Exhibit TRANSATLANTIC HOLDINGS, INC. EXECUTIVE SEVERANCE PLAN Transatlantic Holdings, Inc., a Delaware corporation (the “Company”), has adopted this Transatlantic Holdings, Inc. Executive Severance Plan (the “Plan”), first effective as of May 22, 2008 (the “Effective Date”). I.Purpose The Plan is maintained for the purpose of providing severance payments and benefits for a select group of management or highly compensated employees covered by this Plan whose employment is terminated under the circumstances set forth in this Plan. II.Term The Plan shall be effective as of the Effective Date and continue until terminated by the Compensation Committee of the Board of Directors of the Company (the “Compensation Committee”) with 12 months’ notice to Eligible Employees (as defined in Section III below) in accordance with Section VIII below; provided that this Plan shall in no event terminate before the second anniversary of the Effective Date. III.Eligibility The employees eligible to participate in this Plan at any time (together, the “Eligible Employees”) shall be comprised of each employee who at the time of the termination of his or her employment is a participant in the Company’s Partners Plan (the “Partners Plan”) or the Company’s Senior Partners Plan (the “Senior Partners Plan”); provided that if an employee has an employment agreement (or other agreement or arrangement) that provides for payment of severance in connection with a "Covered Termination" (as defined in Section IV below), the employee will not be an Eligible Employee. For purposes of this Plan, an employee shall be deemed to be a participant in the Partners Plan only if such employee received an award with respect to the most recently commenced Performance Period of the Partners Plan (as defined therein). IV.Severance An Eligible Employee shall be entitled to receive the benefits described in this Section IV if he or she experiences a “Covered Termination.” A “Covered Termination”shall be: (1)For all Eligible Employees, an Eligible Employee’s termination of service during the term of this Plan for any reason other than the Eligible Employee’s: (a) death; (b) “Disability” (as defined in Section IV.K below); (c)resignation (including any resignation that an Eligible Employee may assert was a constructive discharge); or (d) termination by the Company or its subsidiaries for “Cause” (as defined in Section IV.K below); and (2)In the case of the Chief Executive Officer of the Company and each other Eligible Employee who is both a participant in the Senior Partners Plan and has a rank of Senior Vice President or higher of the Company, a Covered Termination shall also include such Eligible Employee’s termination of service during the term of this Plan as a result of resignation from his or her employment for “Good Reason” (as defined in Section IV.K below). For purposes of this Plan, an employee shall be deemed to be a participant in the Senior Partners Plan only if such employee has an award outstanding under the Senior Partners Plan with respect to the Performance Period of the Senior Partners Plan (as defined therein) ending in the year of termination.Unless otherwise stated in this Plan, for purposes of an Eligible Employee’s employment, “termination” of employment or service shall mean the date upon which the Eligible Employee ceases to perform his or her employment duties and responsibilities for the Company and/or each of its subsidiaries, as such termination is defined in Section409A of the Internal Revenue Code of 1986, as amended (the “Code”). A.Accrued Wages and Expense Reimbursements If an Eligible Employee experiences a Covered Termination, the Eligible Employee shall receive: (1) accrued wages due through the date of termination in accordance with the Eligible Employee’s employer’s normal payroll practices; (2) reimbursement for any unreimbursed business expenses properly incurred by the Eligible Employee prior to the date of termination in accordance with Company policy (and for which the Eligible Employee has submitted proper documentation as may be required by the Company) and (3) any accrued but unused vacation pay in a lump sum. B.Severance Installments If an Eligible Employee experiences a Covered Termination, the Eligible Employee shall receive severance equal to the sum of the following, divided by 12, and then multiplied by the number of months in the “Severance Period” (as defined below) applicable to the Eligible Employee: (1)Annual base salary as of the date of termination; plus (2)The total of any payments designated as a “supplemental bonus” or “quarterly cash” that would have been payable in respect of the year of termination (but not including any spot bonus or other discretionary bonus); plus (3)The average of the Eligible Employee’s “Annual Cash Bonuses” (as defined below) awarded and paid with respect to the three most recently completed calendar years preceding the calendar year in which termination occurs (including any year in which the bonus was zero); provided that: (a) if the date of termination occurs during a calendar year before the time that Annual Cash Bonuses have generally been paid out to employees for the prior calendar year's performance, the average shall be computed based on the second, third and fourth calendar years prior to the calendar year in which the termination occurs, (b) if the Eligible Employee was not employed for all years that would otherwise be included in the average, the average shall be computed based on each such year in which the Eligible Employee was employed and (c) if the Eligible Employee earns or is awarded no bonus for one of the years that would otherwise be included in the average as a result of an approved leave of absence, the average shall be computed by using the three most recently completed calendar years preceding the calendar year of termination in which such condition did not apply.“Annual Cash Bonus” means anyperformance based, year-end cash bonus or a cash bonus in lieu of a year-end cash bonus, and the amount of any Annual Cash Bonus awarded and paid shall include any amount of such bonus voluntarily deferred by the Eligible Employee. Such severance amount shall be paid over the number of months in the Severance Period in equal weekly, biweekly, or monthly installments (each, a “Severance Installment”) in accordance with the Eligible Employee’s employer’s normal payroll practices.Notwithstanding anything in this Plan to the contrary, the cash payable and benefits receivable hereunder, to the extent necessary to avoid duplication of payments and benefits, shall be reduced by any payments or benefits which the Eligible Employee receives pursuant to any other plan, agreement or arrangement providing severance payments or benefits, including but not limited to, collectively bargained agreements and any state sponsored, mandated or similar severance program. The “Severance Period” shall be: (1)For the Chief Executive Officer of the Company, 30 months; (2)For Eligible Employees who are both Senior Vice Presidents or higher of the Company and participants in the Senior Partners’ Plan (as such participation is set forth in Section IV above), 24 months; and (3)For all other Eligible Employees, one month per year of service with the Company up to a maximum of 12 months, except that no Eligible Employee shall have a Severance Period of less than six months regardless of years of service. C.Equity and Senior Partners Plan Vesting If an Eligible Employee experiences a Covered Termination, the Eligible Employee’s Severance Period will be treated as continued employment for the purpose of outstanding restricted stock units (“RSUs”), Performance RSUs that are earned but unvested under the Partners Plan (but excluding any performance RSUs for performance periods ending on or after the year of termination), Senior Performance RSUs that are earned but unvested under the Senior Partners Plan (but excluding any performance RSUs for performance periods ending on or after the year of termination) and options, in each case that would otherwise have vested or become exercisable during the Severance Period had the Eligible Employee’s employment not terminated.Such awards shall otherwise continue to be subject to the terms and conditions of the applicable plan and award agreement, provided that, for purposes of the commencement and measurement of the post-termination exercise period (if any as approved in accordance with the plan and award agreement) applicable to any stock options held by the Eligible Employee as of the date of termination, the last day of the Severance Period will be considered the date of termination.To the extent an RSU or option does not vest upon the last day of the Severance Period such award shall be forfeited for no consideration. D.Continued Health Coverage and Participation in Retiree Health If an Eligible Employee experiences a Covered Termination, the Eligible Employee shall be entitled to participate during the Severance Period in the applicable Company-provided health plan for active employees in which the Eligible Employee participated prior to termination by paying on an after-tax basis the applicable employee contribution charged to active employees receiving similar coverage.If the Eligible Employee participates in such plan, the actuarial cost of such coverage in excess of the applicable employee contribution paid by the Eligible Employee, as determined by the Company, shall be imputed as taxable income to the Eligible Employee.Upon the last day of the Severance Period, the Eligible Employee shall be treated as having had a termination event as of the date that the Severance Period ends for purposes of continuing coverage requirements under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). If an Eligible Employee experiences a Covered Termination, the Eligible Employee’s Severance Period (but not including any period of coverage under COBRA) shall be treated as a period of employment service (in connection with both the age and service requirements) for purposes of determining the Eligible Employee’s eligibility to participate, in and to calculate the amount of, the Company contribution towards any Company retiree health plan.For these purposes, the Eligible Employee’s deemed period of employment service shall end as of the last day of the Severance Period.If the Eligible Employee would not have satisfied the eligibility requirements to participate in any Company retiree health plan but for the preceding treatment of the Severance Period as a period of employment service, the actuarial cost of such retiree health coverage in excess of any contribution paid by the Eligible Employee, as determined by the Company, shall be imputed as income for all periods in which such retiree health coverage is provided.If, however, the Eligible Employee satisfies the eligibility requirements to participate in any Company retiree health plan on the basis of the Eligible Employee’s age and years of service on or before the date of termination, then no such income imputation shall occur with respect to retiree health coverage. E.Additional Non-qualified Pension Credits If an Eligible Employee experiences a Covered Termination, the Eligible Employee shall be entitled to additional service credit and credit for additional age, in each case in an amount equal to the length of the Severance Period, for purposes of calculating the Eligible Employee’s benefit amounts, and determining vesting and eligibility for retirement (including early retirement), under the Company’s non-qualified pension plans (plans that are not intended to be qualified under the provisions of Code section 401) in which such Eligible Employee was actively participating immediately prior to his or her date of termination.For the avoidance of doubt, no Severance Installments pursuant to Section IV.B of this Plan shall be included in the calculation of any benefits of an Eligible Employee under any non-qualified pension plan of the Company.Eligible Employees shall commence payments under such non-qualified pension plans at the time specified in the applicable plan, determined as if payment of “Qualified Plan Retirement Income” (as defined in the applicable plan) began to be paid immediately following the Eligible Employee’s date of termination. F.Continued Life Insurance and Participation in Retiree Life If an Eligible Employee experiences a Covered Termination, the Eligible Employee shall be entitled to participate during the Severance Period in the group life insurance benefits generally available to active employees of the Company.The Eligible Employee shall be required to pay the costs of such coverage on the same basis as prior to the date of termination.Any portion of the premium paid by the Company shall be imputed as taxable income to the Eligible Employee.If an Eligible Employee experiences a Covered Termination, the Eligible Employee’s Severance Period shall be treated as a period of employment service (in connection with both the age and service requirements) for purposes of determining the Eligible Employee’s eligibility to participate in and to calculate the amount of a Company contribution towards any Company retiree life insurance coverage.The Eligible Employee’s deemed period of employment service shall end as of the close of the Severance Period.If the Eligible Employee would not have satisfied the eligibility requirements to participate in any Company retiree life insurance plan but for the treatment of the Severance Period as a period of employment service, the actuarial cost of such retiree life insurance coverage in excess of any contribution paid by the Eligible Employee, as determined by the Company, shall be imputed as income for all periods in which such retiree life insurance coverage is provided.If, however, the Eligible Employee satisfies the eligibility requirement to participate in any Company retiree life insurance plan on the basis of the Eligible Employee’s age and years of service on or before the date of termination, no such income imputation shall occur with respect to retiree life insurance coverage. G.Limitations on Severance The amounts described in SubsectionsB through F of this Section IV (collectively referred to as “Severance”) are subject to the Eligible Employee’s continued compliance with any applicable release and/or restrictive covenant agreement (referred to generically as the “Release”) that the Company may require under other compensation arrangements(including but not limited to the Partners Plan, the Senior Partners Plan and the Company’s Deferred Compensation Profit Participation Plan), any applicable employment agreement or the release pursuant to Section VI below.Failure to execute or adhere to such a Release by the Eligible Employee shall result in a forfeiture of all Severance under this Plan.(For the avoidance of doubt, any Severance Installment or other Severance benefit due under the terms of this Plan shall be forfeited to the extent such payment would have otherwise been due but for the Eligible Employee’s failure to provide the Company with a duly executed and effective Release.)Nothing herein shall preclude the Company in its sole discretion from requiring the Eligible Employee to enter into other such releases or agreements as a condition to receiving Severance under this Plan. H.Timing of Payments and Delay for Specified Employees Severance Installments shall commence on a payroll date of the Eligible Employee’s employer within 90 days following the Eligible Employee’s termination of employment.For purposes of Code section 409A, each Severance Installment shall be treated as a separate payment.If the Plan
